MEMORANDUM **
Petitioner Juan Sanchez-Sanchez appeals the BIA’s decision finding him “ineligible for a waiver of inadmissibility pursuant to section 212(c) of the Act.” Petitioner’s motion to hold oral argument in abeyance pending the decision of the en banc panel of this court in Abebe v. Mukasey, No. 05-76201, was granted. That decision has been filed, 548 F.3d 787, 2008 WL 4937003 (9th Cir. Nov.20, 2008) (en banc), and we now deny Sanchez-Sanchez’s petition.
Abebe forecloses Petitioner’s claim that § 212(c) relief is available to him. Id. at *2. It also forecloses his argument based on the Equal Protection clause. Id. Furthermore, because § 212(c) relief is unavailable to Petitioner, he cannot show prejudice for any of the alleged due process violations that he argues occurred at his hearing. United States v. Calles-Pineda, 627 F.2d 976, 977 (9th Cir.1980).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.